Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview Michael Leonard II, (Reg. No. 60,180) on 12 May 2022.


 		Amendment to the Specification :
         Please amend Page 1 of the specification as follow.

CROSS-REFERENCE TO RELATED APPLICATION 
[0001] This application is a continuation of U.S. Nonprovisional Patent Application No. 16/924,910 filed July 9, 2020, Now PAT 11,157 339. The subject matter of this earlier filed application is hereby incorporated by reference in its entirety. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1, 17 and 24 are very close to Davide Brugali et a.  “Distributed Computing in Robotics and Automation”, 2002 and DAVID GAUTHIER et al. “Interprocess Communication for Distributed Robotics “, 1987 and J. Chacon-Montero, et al. “Towards a Method for Automated Testing in Robotic Process Automation Projects”, 2019  and Buford et al. (US 2012/0331404) . However,  the features “ receiving one or more messages from the client session RPA robot via IPC, by the main session RPA robot; and using results from the received one or more messages from the client session RPA robot to complete at least a portion of a workflow of the main session RPA robot, to interact with an application or application object running in the main session, or both, by the main session RPA robot.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-16, 18-23 and 25-30 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/12/2022
/ABDOU K SEYE/Examiner, Art Unit 2194